[Cite as State v. Moore, 2016-Ohio-5433.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                       ERIE COUNTY


State of Ohio                                    Court of Appeals No. E-15-072

        Appellee                                 Trial Court No. 2000-CR-572

v.

William Henry “Tony” Moore                       DECISION AND JUDGMENT

        Appellant                                Decided: August 19, 2016

                                            *****

        Kevin J. Baxter, Erie County Prosecuting Attorney, and
        Mary Ann Barylski, Assistant Prosecuting Attorney, for appellee.

        Timothy Young, Ohio Public Defender, and Eric M. Hedrick,
        Assistant State Public Defender, for appellant.

                                            *****

        SINGER, J.

        {¶ 1} We sua sponte place this appeal on the accelerated calendar pursuant to 6th

Dist.Loc.App.R. 12(A). See also S.Ct.R.Rep.Op. 2; App.R. 11.1(E).

        {¶ 2} On November 19, 2002, William Henry Moore pled guilty to several drug

offenses. Moore was sentenced to 12 years incarceration on one felony of the first degree

for possession of crack-cocaine in violation of R.C. 2925.11, one felony of the third
degree for preparation of cocaine for sale in violation of R.C. 2925.07, and one felony of

the fourth degree for trafficking in crack-cocaine in violation of R.C. 2925.03.

       {¶ 3} The trial court failed to properly address Moore’s postrelease control. The

only mention of Moore’s postrelease control sanction occurred during Moore’s plea

hearing. No mention of Moore’s sanction was made in the sentencing judgment entry

dated January 23, 2003.

       {¶ 4} Moore completed his prison term on January 29, 2014. Upon being released

from prison, Moore was supervised under postrelease control by the Adult Parole

Authority (APA). On June 29, 2015, Moore moved the trial court for termination of his

postrelease control. The motion was based on the original entry not properly providing

notice of his postrelease sanction. The trial court denied appellant’s motion on

October 27, 2015.

       {¶ 5} Moore now appeals setting forth the following assignment of error:

              I. The trial court erred when it refused to vacate Mr. Moore’s

       postrelease control because the court failed to provide notice of postrelease

       control at Mr. Moore’s sentencing hearing and in his judgment entry.

       {¶ 6} In response to this assignment of error, appellee concedes that the trial court

did not properly impose or notify appellant of his postrelease control during sentencing.

Based on this concession, and the fact that appellant has served his 12-year sentence,

appellant’s assignment of error must be found well-taken.




2.
       {¶ 7} “[W]hen sentencing a felony offender to a term of imprisonment, a trial

court is required to notify the offender at the sentencing hearing about postrelease control

and is further required to incorporate that notice into its journal entry imposing sentence.”

State v. Jordan, 104 Ohio St. 3d 21, 2004-Ohio-6085, 817 N.E.2d 864, ¶ 27. “[U]nless a

trial court includes postrelease control in its sentence, the Adult Parole Authority is

without authority to impose it.” Id. “[A] new sentencing hearing is required.” State v.

Bezak, 114 Ohio St. 3d 94, 2007-Ohio-3250, 868 N.E.2d 961, ¶ 17. However, when a

prison term is fully served, the convicted is not resentenced and postrelease control

terminates. Id. at ¶ 18.

       {¶ 8} Here, the trial court did not notify appellant of his postrelease control within

its judgment entry or at his sentencing hearing. Moore completed his12-year prison term

on January 29, 2014. Therefore, the APA is without authority to impose postrelease

control on Moore. His postrelease control must be terminated.

       {¶ 9} The judgment of the Erie County Common Pleas Court is reversed and

appellant is ordered to be discharged. The trial court is ordered to note on record that

because Moore has completed his prison sentence, he will not be subject to resentencing.

Appellee is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                         Judgment reversed.




3.
                                                                      State v. Moore
                                                                      C.A. No. E-15-072




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
James D. Jensen, P.J.                                      JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




4.